Case 2:19-cv-10616-LVP-SDD ECF No. 84, PageID.1306 Filed 02/08/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTICT OF MICHIGAN
                            SOUTHERN DIVISION

TEMUJIN KENSU

                     Plaintiff,             Civil Action No. 19-10616
                                            Honorable Linda V. Parker
v.

CORIZON, INC., et al

               Defendants.
__________________________________/

                                  ORDER STRIKING

The Court has reviewed the following document: Motion for Withdrawal of
Attorney (ECF No. 83). The Court finds that it should be stricken for the
following reasons:

     X Missing statement of concurrence. See LR 7.1(a).
     

      Over-length. See LR 7.1(d)(3).

      Wrong font size. See LR 5.1(a)(3).

      Missing required information (e.g.), concise statement of issues, controlling

        or most appropriate authority, etc.). See LR 7.1(d)(2).

      Improperly formatted (e.g., single-spaced, improper margins, missing page

        numbers, etc.). See LR 5.1(a)(2).

      Does not comply with the Case Management Order in this case for the

        following reasons:

     X Other – Counsel does not indicate Plaintiff’s position about the
     
Case 2:19-cv-10616-LVP-SDD ECF No. 84, PageID.1307 Filed 02/08/21 Page 2 of 2




      withdrawal of counsel.

Accordingly, the Court strikes the document.

      IT IS SO ORDERED.

                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE

Dated: February 8, 2021
